265 S.W.3d 349 (2008)
STATE of Missouri, Respondent,
v.
Tommy N. BIEN, Appellant.
No. WD 68291.
Missouri Court of Appeals, Western District.
September 30, 2008.
Ellen H. Flottman, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. and Shaun J. Mackelprang, Jefferson City, MO, for respondent.
*350 Before JAMES E. WELSH, P.J., PAUL M. SPINDEN and ALOK AHUJA, JJ.
PER CURIAM.
Appellant Tommy Bien appeals his convictions for forcible rape, attempted forcible rape, forcible sodomy, felonious restraint, burglary in the first degree, and three counts of armed criminal action. In his sole Point Relied On, Appellant argues that he did not knowingly, voluntarily, and intelligently waive his right to a jury trial. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 30.25(b).